DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 04/01/2021. Claims 12-14 are previously cancelled claims, Claims 1, 4, 10, 11, 17, and 22 are amended, Claims 1-11 and 15-23 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Drawing/Specification and Abstract objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim rejection under 35 U.S.C. 112(d) has been withdrawn in view of the Applicant’s remarks filed on 04/01/2021 and upon further reviewing of the claims language and the specification.
Applicant’s amendment in claim 17 overcomes the claim interpretation under 35 USC 112(f), and therefore the claim interpretation under 35 USC 112(f) has been withdrawn.
The terminal disclaimer filed on 04/14/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the nonstatutory double patenting rejections have been withdrawn due to the filing of the Terminal Disclaimer.
ALLOWABLE SUBJECT MATTER
Claims 1-11 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Bushman et al. (US 2017/0001311), Yoo et al. (US 2017/0050311), Lamon et al. (US 2020/0077860), Hong et al. (US 2008/0249661)  and Kwant et al. (US 2018/0137675) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 1 as a whole.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-10 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 11, the closest prior arts, Bushman et al. (US 2017/0001311), Yoo et al. (US 2017/0050311), Lamon et al. (US 2020/0077860), Hong et al. (US 2008/0249661)  and Kwant et al. (US 2018/0137675) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 11. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 11 as a whole.
Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed. Claims 15-21 depend upon independent claim 11; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 22, the closest prior arts, Bushman et al. (US 2017/0001311), Yoo et al. (US 2017/0050311), Lamon et al. (US 2020/0077860), Hong et al. (US 2008/0249661)  and Kwant et al. (US 2018/0137675) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 22. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 22 as a whole.
Therefore, Claim 22 is considered novel and non-obvious and is therefore allowed. Claim 23 depends upon independent claim 22; therefore, this claim is also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664